DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8, 11, and 14 of U.S. Patent No. 10,850,633. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by U.S. Patent No. 10,850,633 as noted below.
Application 17/104209
U.S. Patent No. 10,850,633
1. A system of charging an electric vehicle, comprising: a camera configured to acquire an electronic image of the electric vehicle; a radio-frequency identification (RFID) reader configured to read data stored in an RFID tag mounted on the electric vehicle; and a processor configured to identify vehicle information corresponding to the electric vehicle based on the electronic image of the electric vehicle acquired by the camera and the data read from the RFID tag by the RFID reader.
1. A system for charging an electric vehicle, comprising: a radio-frequency identification (RFID) reader configured to read an RFID tag mounted on the electric vehicle; an electronic database; a processor configured to identify vehicle information corresponding to the electric vehicle using data read from the RFID tag by the RFID reader, and retrieve from the electronic database a location of a charging port on the electric vehicle based on the vehicle information; a first camera configured to acquire an electronic image of the electric vehicle; and a robotic arm configured to move a charging connector to engage the charging port of the electric vehicle to charge a battery based on the retrieved location, wherein the processor is configured to identify the vehicle information corresponding to the electric vehicle using both the electronic image of the electric vehicle and the data read from the RFID tag, wherein the processor is configured to identify the vehicle information by: comparing the electronic image of the electric vehicle with a plurality of vehicle model candidates stored in the electronic database; calculating a similarity measurement for each of the vehicle model candidates stored in the electronic database; and selecting a vehicle model candidate having a highest similarity measurement, wherein the vehicle information is identified using the selected vehicle model candidate.
Claims 2-4
Claim 1
Claim 5
Claim 4
Claims 6-7
Claim 1, where the image and RFID are both used to identify the vehicle information
Claim 8
Claim 1, where the vehicle information is identified using the selected vehicle model candidate
Claim 9
Claim 1, where the image and RFID are both used to identify the vehicle information
10. A method of charging an electric vehicle, comprising: acquiring an electronic image of the electric vehicle; reading data stored in a radio-frequency identification (RFID) tag mounted on the electric vehicle; and identifying vehicle information corresponding to the electric vehicle based on the electronic image of the electric vehicle and the data read from the RFID tag.
11. A method of charging an electric vehicle, comprising: reading a radio-frequency identification (RFID) tag mounted on the electric vehicle; identifying vehicle information corresponding to the electric vehicle using data read from the RFID tag; retrieving from an electronic database a location of a charging port on the electric vehicle based on the vehicle information; robotically moving a charging connector to engage the charging port of the electric vehicle to charge a battery based on the retrieved location; and acquiring an electronic image of the electric vehicle, wherein the vehicle information corresponding to the electric vehicle is identified using both the electronic image of the vehicle and the data read from the RFID tag, wherein identifying the vehicle information comprises: comparing the electronic image of the electric vehicle with a plurality of vehicle model candidates stored in the electronic database; calculating a similarity measurement for each of the vehicle model candidates stored in the electronic database; and selecting a vehicle model candidate having a highest similarity measurement, wherein the vehicle information is identified using the selected vehicle model candidate.
Claims 11-13
Claim 11
Claim 14
Claim 14
Claims 15-16
Claim 11, where the image and RFID are both used to identify the vehicle information
Claim 17
Claim 11, where the vehicle information is identified using the selected vehicle model candidate
Claim 18
Claim 11, where the image and RFID are both used to identify the vehicle information
19. A system of charging an electric vehicle, comprising: a charging station, comprising: a camera configured to acquire an electronic image of the electric vehicle; and a communication link; and a remote system disposed external to the charging station, and comprising: a processor; and an electronic database; wherein the charging station is configured to communicate with the remote system via the communication link, wherein the processor is configured to identify vehicle information corresponding to the electric vehicle based on the electronic image of the electric vehicle acquired by the camera.
1. A system for charging an electric vehicle, comprising: a radio-frequency identification (RFID) reader configured to read an RFID tag mounted on the electric vehicle; an electronic database; a processor configured to identify vehicle information corresponding to the electric vehicle using data read from the RFID tag by the RFID reader, and retrieve from the electronic database a location of a charging port on the electric vehicle based on the vehicle information; a first camera configured to acquire an electronic image of the electric vehicle; and a robotic arm configured to move a charging connector to engage the charging port of the electric vehicle to charge a battery based on the retrieved location, wherein the processor is configured to identify the vehicle information corresponding to the electric vehicle using both the electronic image of the electric vehicle and the data read from the RFID tag, wherein the processor is configured to identify the vehicle information by: comparing the electronic image of the electric vehicle with a plurality of vehicle model candidates stored in the electronic database; calculating a similarity measurement for each of the vehicle model candidates stored in the electronic database; and selecting a vehicle model candidate having a highest similarity measurement, wherein the vehicle information is identified using the selected vehicle model candidate.

8. The system of claim 1, further comprising: a communication device configured to facilitate wireless communication between the system and another computing device.

Note that the robotic arm and charging connector are part of the system and are interpreted as meeting the limitation of a charging station in the claim along with the other components.
Claims 20-21
Claim 1, as well as claim 8 due to the dependency noted above
Claim 22
Claims 1 and 4
Claim 23
Claim 2
Claim 24
Claim 4


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of U.S. Patent No. 10,793,014. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by U.S. Patent No. 10,793,014 as noted below.
Application 17/104209
U.S. Patent No. 10,793,014
1. A system of charging an electric vehicle, comprising: a camera configured to acquire an electronic image of the electric vehicle; a radio-frequency identification (RFID) reader configured to read data stored in an RFID tag mounted on the electric vehicle; and a processor configured to identify vehicle information corresponding to the electric vehicle based on the electronic image of the electric vehicle acquired by the camera and the data read from the RFID tag by the RFID reader.
5. A system for charging an electric vehicle, comprising: a radio-frequency identification (RFID) reader configured to read an RFID tag mounted on the electric vehicle; an electronic database; a processor configured to identify vehicle information corresponding to the electric vehicle using data read from the RFID tag by the RFID reader, and retrieve from the electronic database a charging location on the electric vehicle based on the vehicle information; and a camera configured to acquire an electronic image of the electric vehicle, wherein the processor is configured to identify the vehicle information corresponding to the electric vehicle using both the electronic image of the electric vehicle and the data read from the RFID tag, wherein the processor is configured to identify the vehicle information by: comparing the electronic image of the electric vehicle with a plurality of vehicle model candidates stored in the electronic database; calculating a similarity measurement for each of the vehicle model candidates stored in the electronic database; and selecting a vehicle model candidate having a highest similarity measurement, wherein the vehicle information is identified using the selected vehicle model candidate.
Claims 2-4
Claim 5
Claim 5
Claim 6
Claims 6-7
Claim 5, where the image and RFID are both used to identify the vehicle information
Claim 8
Claim 5, where the vehicle information is identified using the selected vehicle model candidate
Claim 9
Claim 5, where the image and RFID are both used to identify the vehicle information
10. A method of charging an electric vehicle, comprising: acquiring an electronic image of the electric vehicle; reading data stored in a radio-frequency identification (RFID) tag mounted on the electric vehicle; and identifying vehicle information corresponding to the electric vehicle based on the electronic image of the electric vehicle and the data read from the RFID tag.
7. A method of charging an electric vehicle, comprising: reading a radio-frequency identification (RFID) tag mounted on the electric vehicle; identifying vehicle information corresponding to the electric vehicle using data read from the RFID tag; retrieving from an electronic database a charging location on the electric vehicle based on the vehicle information; and acquiring an electronic image of the electric vehicle, wherein the vehicle information corresponding to the electric vehicle is identified using both the electronic image of the vehicle and the data read from the RFID tag, wherein identifying the vehicle information comprises: comparing the electronic image of the electric vehicle with a plurality of vehicle model candidates stored in the electronic database; calculating a similarity measurement for each of the vehicle model candidates stored in the electronic database; and selecting a vehicle model candidate having a highest similarity measurement, wherein the vehicle information is identified using the selected vehicle model candidate.
Claims 11-13
Claim 7
Claim 14
Claim 8
Claims 15-16
Claim 7, where the image and RFID are both used to identify the vehicle information
Claim 17
Claim 7, where the vehicle information is identified using the selected vehicle model candidate
Claim 18
Claim 7, where the image and RFID are both used to identify the vehicle information


Claims 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,106,048. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by U.S. Patent No. 10,106,048 as noted below.
Application 17/104209
U.S. Patent No. 10,106,048
19. A system of charging an electric vehicle, comprising: a charging station, comprising: a camera configured to acquire an electronic image of the electric vehicle; and a communication link; and a remote system disposed external to the charging station, and comprising: a processor; and an electronic database; wherein the charging station is configured to communicate with the remote system via the communication link, wherein the processor is configured to identify vehicle information corresponding to the electric vehicle based on the electronic image of the electric vehicle acquired by the camera.
6. A system for charging an electric vehicle, comprising: a camera configured to acquire an electronic image of the electric vehicle; an electronic database; a processor configured to identify vehicle information corresponding to the electric vehicle based on the electronic image of the electric vehicle, and retrieve from the electronic database a location of a charging port on the electric vehicle based on the vehicle information; a robotic arm configured to move a charging connector according to the retrieved location to engage the charging port of the electric vehicle to charge a battery; an actuator disposed on the robotic arm and configured to open a door covering the charging port on the electric vehicle prior to engaging the charging connector into the charging port, and close the door covering the charging port upon disengaging the charging connector from the charging port; and a communication device configured to facilitate wireless communication between the system and another computing device, wherein the processor is configured to: identify the vehicle information by comparing the electronic image of the electric vehicle with a plurality of vehicle model candidates stored in the electronic database; calculate a similarity score for each of the vehicle model candidates stored in the electronic database; and select a vehicle model candidate having a highest similarity score, wherein the vehicle information is identified using the selected vehicle model candidate.
Claims 20-22
Claim 6


Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,106,048 in view of Hollar (US 7,999,506).
With respect to claim 23, U.S. Patent No. 10,106,048 claim 6 does not expressly disclose wherein: the camera is further configured to acquire a plurality of images of a field of view; and the processor is further configured to: determine whether the electric vehicle has entered the field of view based on an analysis of the plurality of images; extract a plurality of features of the electric vehicle from each image; and track a position and pose of the electric vehicle while the electric vehicle is in motion using the extracted features.
Hollar discloses a system for charging an electric vehicle and includes a first camera configured to acquire a plurality of images of a field of view (col 2 In 50-62 and col 4 ln 33-67); and a processor is configured to: determine whether the electric vehicle has entered the field of view based on an analysis of the plurality of images (3001-3003 in Fig. 3 and col 4 In 33-67, also see col 2 ln 25-34); extract a plurality of features of the electric vehicle from each image (3004 and 3005 in Fig. 3); and track a position and pose of the electric vehicle while the electric vehicle is in motion using the extracted features (3003 in Fig. 3 and col 3 In 57-67), in order to increase the accuracy of the vehicle location and to help connect the charging connector to the vehicle more quickly and accurately.
At the time of invention, it would have been obvious to a person having ordinary skill in the art to include using a plurality of images of a field of view, determining when the vehicle has entered, extracting a plurality of features, and tracking a position and pose of the vehicle in the device of U.S. Patent No. 10,106,048 claim 6, as did Hollar, so that the accuracy of the vehicle location could be improved while also helping connect the charging connector to the vehicle more quickly and accurately.
With respect to claim 24, U.S. Patent No. 10,106,048 claim 6 does not expressly disclose wherein: the camera is further configured to acquire a plurality of images of a field of view; and the processor is further configured to: determine whether the electric vehicle has entered the field of view based on an analysis of the plurality of images; extract a plurality of features of the electric vehicle from each image; and verify a location of a charging location on the electric vehicle and guide a charging device towards the charging location by tracking a position and pose of the electric vehicle while the electric vehicle is in motion using the extracted features.
Hollar discloses a system for charging an electric vehicle and includes a first camera configured to acquire a plurality of images of a field of view (col 2 In 50-62 and col 4 ln 33-67); and a processor configured to: determine whether the electric vehicle has entered the field of view based on an analysis of the plurality of images (3001-3003 in Fig. 3 and col 4 In 33-67, also see col 2 ln 25-34); extract a plurality of features of the electric vehicle from each image (3004 and 3005 in Fig. 3); and verify the location of the charging port on the electric vehicle and guide the charging connector towards the charging port by tracking a position and pose of the electric vehicle while the electric vehicle is in motion using the extracted features (3003-3008 in Fig. 3, col 3 In 57-67, col 4 In 23-30, and col 5 In 1-37), in order to increase the accuracy of the charging location and to help connect the charging connector to the vehicle more quickly and accurately.
At the time of invention, it would have been obvious to a person having ordinary skill in the art to include using a plurality of images of a field of view, determining when the vehicle has entered, extracting a plurality of features, verifying the location of the charging port, and guiding the charging connector by tracking a position and pose of the vehicle in the device of U.S. Patent No. 10,106,048 claim 6, as did Hollar, so that the accuracy of the charging location could be improved while also helping connect the charging connector to the vehicle more quickly and accurately.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-10, 16-19, 23, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollar (US 7,999,506) in view of Tsikos (US 6,959,869).
With respect to claim 1, Hollar disclose a system of charging an electric vehicle, comprising: a camera configured to acquire an electronic image of the electric vehicle (205 in Fig. 2 and 3001-3003 in Fig. 3 and col 4 ln 33-67); and a processor configured to identify vehicle information corresponding to the electric vehicle based on the electronic image of the electric vehicle acquired by the camera (col 2 ln 25-34 and col 4 ln 33-49, also see Fig. 3).
However, Hollar does not expressly disclose a radio-frequency identification (RFID) reader configured to read data stored in an RFID tag mounted on the electric vehicle or where the processor uses the data read from the RFID tag by the RFID reader.  Although Hollar discloses the use of wireless RF communication between devices (col 2 ln 63 to col 3 ln 2 and col 4 ln 13-20), the secondary reference is included to more clearly meet this claim limitation.
Tsikos discloses a radio-frequency identification (RFID) reader configured to read a RFID tag mounted on an electric vehicle and identifying vehicle information corresponding to the electric vehicle using data (col 57 In 22-49 and col 279 In 26-36, also see abstract), in order to quickly and wirelessly provide additional information about the vehicle which can be used by an external apparatus.
At the time of invention, it would have been obvious to a person having ordinary skill in the art to include both the use of an electronic image and data read from an RFID tag in the device of Hollar, as did Tsikos, so that the system could quickly and efficiently transmit desired information wirelessly in an additional manner in case one manner of transmission fails or does not provide adequate amounts of desired information.
With respect to claim 7, Hollar discloses the system of claim 1, wherein the processor is further configured to verify the vehicle information identified based on the electronic image using the data read (col 4 ln 33-67).
However, Hollar does not expressly disclose using the data read from the RFID tag by the RFID reader for verification.
Tsikos discloses a radio-frequency identification (RFID) reader configured to read a RFID tag mounted on an electric vehicle and identifying and verifying vehicle information corresponding to the electric vehicle using data (col 57 In 22-49, col 270 ln 30-51, and col 279 In 26-36, also see abstract), in order to quickly and wirelessly provide additional information about the vehicle which can be used by an external apparatus while also increasing certainty of the correct identification.
At the time of invention, it would have been obvious to a person having ordinary skill in the art to include both the use of an electronic image and data read from an RFID tag for identification and verification in the device of Hollar, as did Tsikos, so that the system could quickly and efficiently transmit desired information wirelessly in an additional manner in case one manner of transmission fails or does not provide adequate amounts of desired information, while also increasing certainty of the correct identification to help prevent errors.
With respect to claim 8, Hollar discloses the system of claim 1, wherein the identified vehicle information includes at least one of a make of the electric vehicle, a model of the electric vehicle, and a year of the electric vehicle (col 4 ln 33-58).
With respect to claim 9, Hollar discloses the system of claim 8, wherein the processor is further configured to verify the at least one of the make of the electric vehicle, the model of the electric vehicle, and the year of the electric vehicle (col 4 ln 33-67).
However, Hollar does not expressly disclose using the data read from the RFID tag by the RFID reader for verification.
Tsikos discloses a radio-frequency identification (RFID) reader configured to read a RFID tag mounted on an electric vehicle and identifying and verifying vehicle information corresponding to the electric vehicle using data (col 57 In 22-49, col 270 ln 30-51, and col 279 In 26-36, also see abstract), in order to quickly and wirelessly provide additional information about the vehicle which can be used by an external apparatus while also increasing certainty of the correct identification.
At the time of invention, it would have been obvious to a person having ordinary skill in the art to include both the use of an electronic image and data read from an RFID tag for identification and verification in the device of Hollar, as did Tsikos, so that the system could quickly and efficiently transmit desired information wirelessly in an additional manner in case one manner of transmission fails or does not provide adequate amounts of desired information, while also increasing certainty of the correct identification to help prevent errors.
With respect to claim 10, Hollar discloses a method of charging an electric vehicle, comprising: acquiring an electronic image of the electric vehicle (205 in Fig. 2 and 3001-3003 in Fig. 3 and col 4 ln 33-67); and identifying vehicle information corresponding to the electric vehicle based on the electronic image of the electric vehicle and the data read (col 2 ln 25-34 and col 4 ln 33-49, also see Fig. 3).
However, Hollar does not expressly disclose reading data stored in a radio-frequency identification (RFID) tag mounted on the electric vehicle or using the data read from the RFID tag.  Although Hollar discloses the use of wireless RF communication between devices (col 2 ln 63 to col 3 ln 2 and col 4 ln 13-20), the secondary reference is included to more clearly meet this claim limitation.
Tsikos discloses a radio-frequency identification (RFID) reader configured to read a RFID tag mounted on an electric vehicle and identifying vehicle information corresponding to the electric vehicle using data (col 57 In 22-49 and col 279 In 26-36, also see abstract), in order to quickly and wirelessly provide additional information about the vehicle which can be used by an external apparatus.
At the time of invention, it would have been obvious to a person having ordinary skill in the art to include both the use of an electronic image and data read from an RFID tag in the device of Hollar, as did Tsikos, so that the system could quickly and efficiently transmit desired information wirelessly in an additional manner in case one manner of transmission fails or does not provide adequate amounts of desired information.
With respect to claim 16, Hollard discloses the method of claim 10, further comprising: verifying the vehicle information identified based on the electronic image using the data read (col 4 ln 33-67).
However, Hollar does not expressly disclose using the data read from the RFID tag by the RFID reader for verification.
Tsikos discloses a radio-frequency identification (RFID) reader configured to read a RFID tag mounted on an electric vehicle and identifying and verifying vehicle information corresponding to the electric vehicle using data (col 57 In 22-49, col 270 ln 30-51, and col 279 In 26-36, also see abstract), in order to quickly and wirelessly provide additional information about the vehicle which can be used by an external apparatus while also increasing certainty of the correct identification.
At the time of invention, it would have been obvious to a person having ordinary skill in the art to include both the use of an electronic image and data read from an RFID tag for identification and verification in the device of Hollar, as did Tsikos, so that the system could quickly and efficiently transmit desired information wirelessly in an additional manner in case one manner of transmission fails or does not provide adequate amounts of desired information, while also increasing certainty of the correct identification to help prevent errors.
With respect to claim 17, Hollard discloses the method of claim 10, wherein the identified vehicle information includes at least one of a make of the electric vehicle, a model of the electric vehicle, and a year of the electric vehicle (col 4 ln 33-58).
With respect to claim 18, Hollard discloses the method of claim 17, further comprising: verifying the at least one of the make of the electric vehicle, the model of the electric vehicle, and the year of the electric vehicle (col 4 ln 33-67).
However, Hollar does not expressly disclose using the data read from the RFID tag by the RFID reader for verification.
Tsikos discloses a radio-frequency identification (RFID) reader configured to read a RFID tag mounted on an electric vehicle and identifying and verifying vehicle information corresponding to the electric vehicle using data (col 57 In 22-49, col 270 ln 30-51, and col 279 In 26-36, also see abstract), in order to quickly and wirelessly provide additional information about the vehicle which can be used by an external apparatus while also increasing certainty of the correct identification.
At the time of invention, it would have been obvious to a person having ordinary skill in the art to include both the use of an electronic image and data read from an RFID tag for identification and verification in the device of Hollar, as did Tsikos, so that the system could quickly and efficiently transmit desired information wirelessly in an additional manner in case one manner of transmission fails or does not provide adequate amounts of desired information, while also increasing certainty of the correct identification to help prevent errors.
With respect to claim 19, Hollar discloses a system of charging an electric vehicle, comprising: a charging station, comprising: a camera configured to acquire an electronic image of the electric vehicle (205 in Fig. 2 and 3001-3003 in Fig. 3 and col 4 ln 33-67); and a communication link (col 4 ln 4-20, also see col 2 ln 50 to col 3 ln 2); and a system of the charging station (col 2 ln 25-34 and col 4 ln 33-67), and comprising: a processor (col 2 ln 25-34 and col 4 ln 33-49); and an electronic database (col 4 ln 33-42); wherein the charging station is configured to communicate with the remote system via the communication link (col 4 ln 4-20, also see col 2 ln 50 to col 3 ln 2), wherein the processor is configured to identify vehicle information corresponding to the electric vehicle based on the electronic image of the electric vehicle acquired by the camera (col 2 ln 25-34 and col 4 ln 33-49, also see Fig. 3).
	However, Hollar does not expressly disclose a remote system disposed external to the charging station comprising the processor and electronic database.  Although Hollar discloses the use of wireless RF communication between devices (col 2 ln 63 to col 3 ln 2 and col 4 ln 13-20), the secondary reference is included to more clearly meet this claim limitation.
	Tsikos discloses a communication link configured to transmit data to a remote processing system and database (col 58 In 58 to col 60 In 11, also see col 57 In 22-49 and col 279 In 26-36 and abstract), in order to quickly and wirelessly provide information about the vehicle between devices such as additional information about the vehicle and the vehicle’s owner while being able to provide remote monitoring, configuration, and service in a time efficient and cost effective manner.
At the time of invention, it would have been obvious to a person having ordinary skill in the art to include communication with a remote system disposed external to the charging station in the device of Hollar, as did Tsikos, so that the system could quickly and efficiently transmit or store desired information off-site to provide remote monitoring, configuration, and service.
With respect to claim 23, Hollar discloses the system of claim 19, wherein: the camera is further configured to acquire a plurality of images of a field of view (col 2 ln 50-62); and the processor is further configured to: determine whether the electric vehicle has entered the field of view based on an analysis of the plurality of images (3001-3003 in Fig. 3 and col 4 ln 33-67); extract a plurality of features of the electric vehicle from each image (3004 and 3005 in Fig. 3); and track a position and pose of the electric vehicle while the electric vehicle is in motion using the extracted features (3003 in Fig. 3 and col 3 ln 57-67).
With respect to claim 24, Hollar discloses the system of claim 19, wherein: the camera is further configured to acquire a plurality of images of a field of view (col 2 ln 50-62); and the processor is further configured to: determine whether the electric vehicle has entered the field of view based on an analysis of the plurality of images (3001-3003 in Fig. 3 and col 4 ln 33-67); extract a plurality of features of the electric vehicle from each image (3004 and 3005 in Fig. 3); and verify a location of a charging location on the electric vehicle and guide a charging device towards the charging location by tracking a position and pose of the electric vehicle while the electric vehicle is in motion using the extracted features (3003-3008 in Fig. 3, col 3 ln 57-67, col 4 ln 23-30, and col 5 ln 1-37).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hayashi (US 6,157,162).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859                  

/EDWARD TSO/Primary Examiner, Art Unit 2859